Citation Nr: 0923502	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right knee meniscectomy before November 30, 2004, and a 
rating higher than 30 percent for a right total knee 
replacement from November 30, 2004. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1948 to September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2004, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record. 

In September 2005 and in March 2007, the Board remanded the 
claim for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1. Before November 30, 2004, the residuals of a right knee 
meniscectomy were flexion to 110 degrees with pain and 
extension to 0 degrees with fatigue and decreased range of 
motion with exacerbations without moderate instability. 

2. From November 30, 2004, the right total knee replacement 
is manifested by flexion in the range of 100 to 110 degrees 
with pain at 80 degrees and extension in the range of 10 to 
13 degrees with pain without ankylosis, nonunion of the tibia 
and fibula, or severe painful motion or weakness. 




CONCLUSIONS OF LAW

1. Before November 30, 2004, the criteria for a rating higher 
than 10 percent for residuals of a right knee meniscectomy 
had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostics 5259, 5257, 
5260, 5261 (2008). 

2. From the November 30, 2004, the criteria for a rating 
higher than 30 percent for a right total knee replacement 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostics 5055, 5256, 
5261, 5262 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2002 and in March 2007.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability was 
worse and the effect on employment and daily life.  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any nonfederal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in November 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).   

To the extent that the VCAA notice, pertaining to notice of 
the criteria of the Diagnostic Code under which the Veteran 
is rated, which consists of a specific measurement, was not 
provided, the VCAA notice contained a Type One error (failure 
to notify the Veteran of what evidence is needed to 
substantiate the claim).  And a Type One error has the 
natural effect of harming a claimant.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores at 
45-46.  The Board's finding that a VCAA notice error was not 
prejudicial is reviewed de novo by the United States Court of 
Appeals for Veterans Claims (Veterans Court).  Medrano v. 
Nicholson, 21 Vet. App. 165, 171 (2007).  The determination 
of whether a notice error is harmless is done by the Veterans 
Court on a case-specific application of judgment upon review 
of the record.  Shinseki, slip op. at 14. 

In this case, in the rating decision of October 2002, a copy 
of which was sent to the Veteran, the RO notified the Veteran 
that the criteria for a rating higher than 10 percent based 
on limitation of motion and instability, citing the rating 
criteria, had not been met.  Then in statement of the case in 
April 2003 and the supplemental statements of the case in 
November 2006 and in November 2007, the RO provided the 
criteria under Diagnostic Codes 5055, 5257, 5266, 5261 under 
which the Veteran is rated.  Thereafter the Veteran had the 
opportunity to submit additional argument and evidence. 

Having received copies of the rating decision, the statement 
of the case, and the supplemental statements of the case, a 
reasonable person could be expected to understand from the 
notice provided what was needed to obtain a higher rating.  

Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating, the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
administrative appellate proceeding rendered the limited VCAA 
notice error non-prejudicial as the error did not affect the 
essential fairness of the adjudication.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained VA records and 
afforded the Veteran VA examinations. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service treatment records show that in March 1954 the 
medial meniscus of the right knee was surgically removed.  In 
a rating decision in May 1969, the RO granted service 
connection for residuals of a right meniscectomy and assigned 
a 10 percent rating under Diagnostic Codes 5259 and 5257 
(instability), which did not involve limitation of motion.  
The 10 percent rating has remained in effect and unchanged 
since then. 

The current claim for increase was received in July 2002. 


On VA examination in September 2002, the Veteran complained 
of pain, swelling, and stiffness of the right knee.  About 
one year earlier, he had had a total left knee replacement, 
and during the recovery phase, he had to use his right knee 
more frequently and he now had more symptoms in the right 
knee.  The Veteran stated that he could not stand on his feet 
for any length of time due to his symptoms, that he used a 
cane for support, and that the knee tended to give way 
because of pain.  

On examination, the right knee was swollen and tender over 
the medial aspect. There was crepitation on motion. Extension 
was to zero degrees and flexion was to 100 degrees with 
grimacing on full flexion. The knee was stable, medially and 
laterally, as well as anteriorly and posteriorly, through 
there was grimacing during the examination secondary to pain. 
He walked with a limp.  He could not squat due to right knee 
pain.  He assisted himself in rising from a chair with both 
arms due to right knee pain.  X-rays revealed arthritic 
changes.  The impression was traumatic arthritis.  The 
examiner reported that the Veteran had a chronic right knee 
condition, which would limit activities that required 
extended walking, standing, bending, or climbing and that 
during acute exacerbations he would have increased 
fatigability and decreased range of motion, which was not 
medically feasible to quantify. 

VA records show that in October 2003 the Veteran had a right 
total knee replacement. 

In January 2004, the Veteran testified that he had right knee 
surgery in October. 2003. 

VA records show that in September 2005 flexion was to 110 
degrees and extension was to 10 degrees.  The Veteran had 
good stability and reasonable alignment of the tibia.  



On VA examination in September 2005, the Veteran complained 
of constant pain after the total knee replacement, which was 
relieved by resting at night and by medication, which he took 
as needed.  He also complained of swelling and instability, 
which caused him to fall many times. 

On physical examination, the right knee appeared to be 
slightly warmer than the left knee. There was a small amount 
of fluid.  Flexion was to 100 degrees with pain at 80 degrees 
and extension was to 10 degrees with pain at 20 degrees.  
Repetitive motion was not done because of the pain in the 
knees. 

The Veteran walked with a limp.  The Lachman's and McMurray's 
tests were not applicable because of the knee replacement.  
The collateral ligaments were intact. This was an abnormal 
range of motion for the knee.  The examiner was unable to 
estimate function during flare-ups without speculation.  The 
examiner expressed the opinion that the degree of right knee 
impairment was moderate due to pain and decreased functional 
range of motion. 

On VA examination in April 2007, the Veteran stated that his 
right knee would catch, causing him to fall.  He complained 
of right knee pain and swelling on use. He stated that the 
knee was gradually getting worse.  It was noted that he did 
not flare-ups, that he used a cane, and that he did not have 
episodes of dislocation or subluxation.  It was also noted 
that he was retired and he did not have a problem with the 
activities of daily living.  

On physical examination, there was effusion or instability.  
Flexion was to 110 degrees and extension was to 13 degrees.  
No objective evidence of pain was seen. Repetitive motion did 
not change anything.  X-rays revealed that the knee 
components were in good position.  The examiner commented 
that the degree of right knee impairment was mild to 
moderate. 

In a rating decision in November 2007, the RO assigned a 30 
percent rating under Diagnostic Code 5055 from November 30, 
2004, on the termination of the temporary total rating, 
following the total knee replacement in October 2003. 

Rating Principles

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   

Before the total knee replacement in October 2003, the right 
knee was rated 10 percent disabling under Diagnostic Code 
5259 (symptomatic meniscal removal).  Under Diagnostic Code 
5259, the 10 percent rating was the maximum schedular rating.  
Diagnostic Code 5259 encompasses limitation of motion.  
VAOPGCPREC 9-98. 

Other potentially applicable Diagnostic Codes then and now 
are Diagnostic Codes 5010, 5003, 5257, 5260, and 5261. 

Under Diagnostic Code 5010, traumatic arthritis is rate as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated as 
limitation of motion under the appropriate Diagnostic Codes 
for the knee.

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees. 38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

As for instability, under Diagnostic Code 5257, the criteria 
for the next higher rating, 20 percent, are moderate 
impairment due to recurrent subluxation or lateral 
instability.

After the total knee replacement in October 2003, the right 
knee is currently rated 30 percent disabling under Diagnostic 
Code 5055 (knee replacement), which is the minimum rating.  
Under Diagnostic Code 5055, the criteria for the next higher 
rating, 60 percent, are chronic residuals consisting of 
severe painful motion or weakness.  An intermediate rating 
between 30 and 60 percent may be assigned by analogy to 
Diagnostic Codes 5256, 5261, or 5262. 


Under Diagnostic Code 5256, the criterion for a 40 percent 
rating is ankylosis in flexion between 10 degrees and 20 
degrees.

Under Diagnostic Code 5261, the criterion for a 40 percent 
rating is extension limited to 30 degrees. 

Under Diagnostic Code 5262, the criterion for a 40 percent 
rating is nonunion of the tibia and fibula with loose motion, 
requiring a brace. 

The Rating before November 2004 

Under Diagnostic Code 5259, the 10 percent rating is the 
maximum schedular rating for removal of a meniscus, which was 
symptomatic.  The symptomatic residuals are encompassed under 
Diagnostic Code 5257, pertaining to instability.  Under 
Diagnostic Code 5259 limitation of motion may also be 
considered. 

On VA examination in September 2002, flexion was to 100 
degrees with pain and extension was to zero degrees.  The 
knee was stable.  X-rays revealed arthritic changes.  The 
examiner reported that the Veteran had a chronic right knee 
condition, which would limit activities that required 
extended walking, standing, bending, or climbing and that 
during acute exacerbations he would have increased 
fatigability and decreased range of motion, which was not 
medically feasible to quantify.

Flexion to 100 degrees with pain does not more nearly 
approximate the criterion for a separate 10 percent rating 
based on limitation of flexion under Diagnostic Code 5260, 
that is, flexion limited to 45 degrees, considering 
additional functional loss and repetitive use under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Extension to zero degrees does not more nearly approximate 
the criterion for a separate 10 percent rating based on 
limitation of extension under Diagnostic Code 5261, that is, 
extension limited to 10 degrees, considering additional 
functional loss and repetitive use under 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

As for instability, since the 10 percent rating encompassed 
instability, the criteria for the next higher rating, 20 
percent, are moderate recurrent subluxation or instability 

On VA examination in September 2002, the Veteran stated that 
the knee tended to give way because of pain.  On examination, 
the knee was stable, medially and laterally, as well as 
anteriorly and posteriorly, through there was grimacing 
during the examination secondary to pain.  In the absence of 
evidence of moderate subluxation or moderate instability, the 
criterion for the next higher rating based on instability 
have not been met. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
residuals of a right knee meniscectomy before November 30, 
2004, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b)

The Rating from November 2004 

Under Diagnostic Code 5055, a 100 percent schedular rating is 
assigned for one year, following a total knee replacement.  
At the termination of the total rating, the disability is 
rated on the residuals. The current rating of 30 percent is 
the minimum rating following a total knee replacement. 

Under Diagnostic Code 5055, the criteria for the next higher 
rating, 60 percent, are chronic residuals consisting of 
severe painful motion or weakness.  An intermediate rating 
between 30 and 60 percent may be assigned by analogy to 
Diagnostic Codes 5256, 5261, or 5262.

On VA examination in September 2005, the Veteran complained 
of constant pain after the total knee replacement, which was 
relieved by resting at night and by medication, which he took 
as needed.  Flexion was to 100 degrees with pain at 80 
degrees and extension was to 10 degrees with pain at 20 
degrees.  Repetitive motion was not done because of the pain 
in the knees.  There was reasonable alignment of the tibia.
The examiner expressed the opinion that the degree of right 
knee impairment was moderate due to pain and decreased 
functional range of motion. 

On VA examination in April 2007, the Veteran complained of 
right knee pain.  On physical examination, no objective 
evidence of pain was seen.  Flexion was to 110 degrees and 
extension was to 13 degrees.  Repetitive motion did not 
change anything.  X-rays revealed that the knee components 
were in good position.  The examiner commented that the 
degree of right knee impairment was mild to moderate.

In the absence of severe painful motion or weakness, the 
criteria for the next higher rating, 60 percent, namely, 
chronic residuals consisting of severe painful motion or 
weakness, under Diagnostic Code 5055 have not been met as no 
more than moderate functional impairment has been shown by 
clinical findings and in the opinions of the VA examiners. 

As for an intermediate rating between 30 and 60 percent, in 
the absence of evidence of ankylosis (immobility of the 
joint) in flexion between 10 degrees and 20 degrees, the 
criterion for a 40 percent rating under Diagnostic Code 5256 
have not been met as flexion is in the range of 100 to 110 
degrees with pain at 80 degrees. 

In the absence of evidence of extension limited to 30 
degrees, the criterion for a 40 percent rating under 
Diagnostic Code 5261 have not been met as extension is in the 
range of 10 to 13 degrees with pain at 20 degrees. 

In the absence of evidence of nonunion of the tibia and 
fibula, the criterion for a 40 percent rating under 
Diagnostic Code 5262 have not been met as X-rays revealed 
that the knee components were in good position. 



Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating 
is not required. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provided for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).

ORDER

A rating higher than 10 percent for residuals of a right knee 
meniscectomy before November 30, 2004, and a rating higher 
than 30 percent for a right total knee replacement from 
November 30, 2004, is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


